DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species  and i, in the reply filed on September 10, 2021 is acknowledged.  
Applicant’s election with traverse of Species a in the replies filed on July 26, 2021 and September 10, 2021 is acknowledged.  The traversal is on the ground(s) that claim 1 has been amended such that a special technical feature is now present in claim 1.  This is not found persuasive because claim 1 was not found to have a special technical feature, as set forth in the art rejections below.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 18, 2020, April 8, 2020, May 29, 2020, April 5, 2021, October 21, 2021 and March 11, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a plurality of resistors having different resistance values are further provided between the first electrode and the electrochromic layer and/or a plurality of resistors having different resistance values are further provided between the electrolyte layer and the second electrode in the condition (1)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8 (dependent on 1) “wherein a plurality of resistors having different resistance values are further provided between the first electrode and the electrochromic layer and/or a plurality of resistors having different resistance values are further provided between the electrolyte layer and the second electrode” has clarity issues.  Claim 1 requires first and/or second electrodes have a plurality of regions with different resistance values.  It is unclear if the regions with different resistances are the resistors or if a new set of elements is being introduced.  The specification repeats this language and sheds no light on this issue.  Given the claim construction the examiner assumes they are new/different elements.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 8 and therefore has the same deficiencies.
Further regarding claim 8 (dependent on 1) “wherein a plurality of resistors having different resistance values are further provided between the first electrode and the electrochromic layer and/or a plurality of resistors having different resistance values are further provided between the electrolyte layer and the second electrode” has further clarity issues.  Claim 1 requires the electrochromic layer to be on the first electrode and the second electrode to be on the electrolyte layer.  This appears to be in direct conflict since claim 8 inserts new elements between and the electrochromic layer would no longer be on the first electrode and/or the second electrode would no longer be on the electrolyte layer.  The specification repeats this language and sheds no light on this issue.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 8 and therefore has the same deficiencies.
Further regarding claim 8 “wherein a plurality of resistors having different resistance values are further provided between the first electrode and the electrochromic layer and/or a plurality of resistors having different resistance values are further provided between the electrolyte layer and the second electrode” has further clarity issues.  In the case of “and” it is unclear if one or two plurality of resistors is claimed.  The specification repeats this language and sheds no light on this issue.  For purposes of examination the examiner will use “wherein a first plurality of resistors having different resistance values are further provided between the first electrode and the electrochromic layer and/or a second plurality of resistors having different resistance values are further provided between the electrolyte layer and the second electrode”.  For consistency in claim 9 for purposes of examination the examiner will use “wherein each of the first and/or second plurality of resistors is a variable resistance element”.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 8 and therefore has the same deficiencies.
Further regarding claim 9 “wherein each of the plurality of resistors is a variable resistance element” has clarity issues.  It is unclear if the variation in the resistance is an active feature (e.g. a potentiometer) or if it is a passive feature, i.e. the change in resistance is due to a physical change (e.g. change in thickness or composition).  The specification repeats this language and sheds no light on this issue.  For purposes of examination the examiner will assume that it is a passive feature and since claim 8 already requires the resistance values to be different that this is an inherent feature.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 8-9 “wherein a plurality of resistors having different resistance values are further provided between the first electrode and the electrochromic layer and/or a plurality of resistors having different resistance values are further provided between the electrolyte layer and the second electrode in the condition (1)” and “wherein each of the plurality of resistors is a variable resistance element” are not enabled.  The specification provides no instruction, example, drawings or explanation of how to make an electrochromic device with different resistors (1) between the first electrode and the electrochromic layer and/or (2) between the second electrode and the electrolyte layer.  Further claim 9 requires each of the resistors to be variable resistors.  There is no teaching or example in the specification (failing at least Wands factors F & G) that would teach one skilled in the art how to make the claimed invention.  Considering all the evidence, as a whole, the examiner concludes that one of ordinary skill in the art would need to engage in undue experimentation to make or use the invention based on the content of the disclosure (Wands factor H), see MPEP 2164.01(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. foreign patent document JP2007112957A1, of record, in view of Tsunoda et al. US Patent 4,035,060, of record.
Regarding claims 1-2 and 6-7 Higuchi disclose an electrochromic (EC) device (title e.g. figure 3 electrochromic element 300) comprising: a first electrode (e.g. second transparent electrode 330); an electrochromic layer (e.g. polymer material 320) that is located on the first electrode (see figure 3) and formed of an electrochromic material (paragraphs [0076-78] describes operation of EC element 300 by a causing redox in layer 320); an electrolyte layer (e.g. electrolyte 340) located on the electrochromic layer (see figure 3); and a second electrode located on the electrolyte layer (e.g. first transparent electrode 310), wherein the electrochromic material (e.g. 320) contains an organic-metallic hybrid polymer containing an organic ligand and a metal ion coordinated to the organic ligand; and wherein the organic-metallic hybrid polymer is at least one organic-metallic hybrid polymer represented by a formula selected from the group consisting of Formula (I): 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    283
    444
    media_image2.png
    Greyscale
 (abstract “
    PNG
    media_image3.png
    286
    422
    media_image3.png
    Greyscale
”) in Formula (I), M denotes a metal ion (paragraph [0009] “M is the metal ion”), X denotes a counter anion (paragraph [0009] “a counter anion”), S denotes a spacer containing a carbon atom and a hydrogen atom or a spacer directly connecting two terpyridine groups to each other (paragraph [0009] “R is a carbon atom and Spacers containing hydrogen atoms or directly connecting turpyridyl groups”), R1 to R4 each independently denote a hydrogen atom or a substituent (paragraph [0009] “R1, R2, R3 and R4 are all identical, all different or partially identical hydrogen atoms, aryl or alkyl groups”), and n is an integer of 2 or more indicating a degree of polymerization (paragraph [0009] “n Is an integer of 2 or more representing the degree of polymerization”).
Higuchi does not disclose wherein the first electrode and/or the second electrode each include a plurality of regions having different resistance values from an external power source; wherein the plurality of regions are arranged so that a resistance value in each of the plurality of regions sequentially increases in two or more directions from a region at one end toward a region at the other end, as required in claim 1; wherein each of the plurality of regions is an electrode having a block shape and/or a linear shape, as required in claim 2; wherein the plurality of regions in the first electrode and the plurality of regions in the second electrode face each other, as required in claim 6; and/or wherein each of the plurality of regions is connected to the external power source in series or connected to the external power source in parallel, as required in claim 7.
Tsunoda teaches an electro-optic device including a first electrode (abstract “first electrode” e.g. figures 1-2 & 21-22 first electrodes a1-a4 or a21-a24), a second electrode (abstract “second electrode” e.g. second electrode b1 or b21-b22) and electrochromic material between (abstract “electro-optical matter which will show electro-optical phenomena by the application of electric field” and column 6 lines 54-56 “material having electrochrom effect” e.g. material 3); and further teaches the first electrode and/or the second electrode each include a plurality of regions having different resistance values from an external power source (abstract e.g. a1-a4); wherein the plurality of regions are arranged so that a resistance value in each of the plurality of regions sequentially increases in two or more directions from a region at one end toward a region at the other end (e.g. areas in figures 1 & 21 change in two directions); wherein each of the plurality of regions is an electrode having a block shape and/or a linear shape (see figures 1 & 21); wherein the plurality of regions in the first electrode and the plurality of regions in the second electrode face each other (abstract e.g. see figures 2 & 22); wherein each of the plurality of regions is connected to the external power source (e.g. source Ed) in series (see figure 22) or connected to the external power source in parallel (see figure 2) for the purpose of dividing the power to different regions of the device to have different optical phenomenon (abstract & column 2 lines 3-15).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Higuchi to have the first electrode and/or the second electrode each include a plurality of regions having different resistance values from an external power source; wherein the plurality of regions are arranged so that a resistance value in each of the plurality of regions sequentially increases in two or more directions from a region at one end toward a region at the other end, each of the plurality of regions is an electrode having a block shape and/or a linear shape, the plurality of regions in the first electrode and the plurality of regions in the second electrode face each other and/or wherein each of the plurality of regions is connected to the external power source in series or connected to the external power source in parallel as taught by Tsunoda, for the purpose of dividing the power to different regions of the device to have different optical phenomenon.
Regarding claim 5 Higuchi as modified by Tsunoda disclose the EC device according to claim 1, as set forth above.  Higuchi and Tsunoda do not disclose or teach wherein each of the plurality of regions has a different resistance value in a range of 5 or more and 500 or less.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Higuchi as modified by Tsunoda has fulfilled the general conditions of the claim, as set forth above.  One would be motivated to have the resistance between 5 and 500 based on the electrode’s sheet resistance and size, for the purpose of maximizing speed and uniformity of the color change due to the redox reaction.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the plurality of regions has a different resistance value in a range of 5 or more and 500 or less for the purpose of maximizing speed and uniformity of the color change due to the redox reaction.
Regarding claim 17 Higuchi further disclose an electrochemical (EC) display system (line 635 “A plurality of such elements 300 may be combined and arranged in a matrix for use.”) comprising a power source (implicit since power is applied to cause redox reaction, see paragraphs [0076-78]) and an electrochromic (EC) display unit (e.g. 300), wherein the EC display unit includes a plurality of electrochromic (EC) devices (line 635 “A plurality of such elements 300 may be combined and arranged in a matrix for use.”), wherein each of the plurality of EC devices is the EC device according to claim 1 (as set forth above).

Insofar as they are understood claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. foreign patent document JP2007112957A, of record, in view of Tsunoda et al. US Patent 4,035,060, of record, and in further view of Bjonard et al. US Patent Application Publication 2015/0362819.
Regarding claim 8 Higuchi as modified by Tsunoda disclose the EC device according to claim 1, as set forth above.  Higuchi and Tsunoda do not disclose or teach wherein a plurality of resistors having different resistance values are further provided between the first electrode and the electrochromic layer and/or a plurality of resistors having different resistance values are further provided between the electrolyte layer and the second electrode. 
Bjonard teaches and electrochromic device (title e.g. figures 11A-12C EC devices 1100 or 1220) including a first and second electrodes (e.g. 1104A & 1104B or 1242 & 1246) with an EC stack between (e.g. 1102 & 1244); and teaches a plurality of resistors (e.g. 1106A-C or 1248) having different resistance values (paragraph [0098] “conductive layer regions 1106A, 1106C have a different sheet resistance relative to conductive layer region 1106B” or paragraph [0110] “The different thicknesses of the conductive layer material 1248 in different regions of the conductive layer can cause the different regions to have different sheet resistances”) are further provided between the first electrode and the electrochromic layer (see figures 11B or 12C) for the purpose of selectively switch the various EC regions based at least in part upon application of voltage to one or more of the conductive layers (inter alia paragraph [0098]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Higuchi as modified by Tsunoda to have a plurality of resistors having different resistance values are further provided between the first electrode and the electrochromic layer and/or a plurality of resistors having different resistance values are further provided between the electrolyte layer and the second electrode as taught by Bjonard for the purpose of selectively switch the various EC regions based at least in part upon application of voltage to one or more of the conductive layers.
Regarding claim 9 Higuchi as modified by Tsunoda and Bjonard disclose the EC device according to claim 8, as set forth above.  Regarding each of the plurality of resistors is a variable resistance element, this feature is inherent, as set forth in the 112 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                May 24, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A translation is provided.